Title: From John Adams to Thomas Digges, 28 June 1780
From: Adams, John,F. R. S.
To: Digges, Thomas


     
      
       24 i.e. 28? June 1780
       
      
     
     Yours of 26 and 29 Ultimo I have received and another with the Court Gazette with the Capitulation of Charlestown and also that of 8th. instant. I have also received the Box of Books, and all the Bundles of Newspapers and Pamphlets. I thank you most Sincerely for your Care. I beg you Pardon, sir, for sending you, half of the Report of the Committee. I thought it entire when I sent it. It is now printed, in the Papers, so that there is no Necessity of sending another if I had it—but I have none left.
     The Pamphlets have been a Feast to me. But what can be said of those written by—Such a Mass of Falsehood! The cool Thoughts on the Consequences of American Independence, should have been intituled a Demonstration that it is the Interest and Duty of America to support her Independence at all Events: and that it is equally the Interest and Duty of all the rest of Europe to support her in it. It Seems as if Providence intended to give success enough to lead on the English Nation to their final and total destruction. I am sorry for it. I wish it not. But it must come if they pursue this War much farther. The Conquest of Charlestown will only arouse America to double Exertion and fourfold Indignation. The English Nation knows not the People they have to do with and that has been the fatal Course of their Misconduct from first to last.
     Governor Pownal knows them altho he dares not say in Parliament what he knows. It is the Deuce of the Destinies that the southern Parts of the Continent, should be brought to as much Experience in War as the northern. This will remove the only Cause of Jealousy and Strengthen the Union, beyond a Possibility of Breaking it.
     It will make them taste equally too the bitter Cup of British Inhumanity. In short the English So far from gaining any Thing by the Acquisition of Charlestown, will only double their Expense. Their army will moulder away. And they will be in danger of loosing both that and New York. Those who imagine that this will discourage any Body in America, have no Idea of that People.
     The blubbering Babies in Europe, who give up all for lost, upon every Disaster, are no Americans. The last are Men. Yours with great regard. &c.
     
      F. R. S.
     
    